Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-16 are objected to because of the following informalities: 
Re claim 1: fist.
Re claims 1 and 9: hosing.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
According to the Federal Circuit, a patent claim passes the §112, ¶2 threshold so long as the claim is “amenable to construction,” and the claim, as construed, is not “insolubly ambiguous.” 715 F. 3d 891, 898–899 (2013). We conclude that the Federal Circuit’s formulation, which tolerates some ambiguous claims but not others, does not satisfy the statute’s definiteness requirement. In place of the “insolubly ambiguous” standard, we hold that a patent is invalid for indefiniteness if its claims, read in light of the specification delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the Nautilus, Inc. v. Biosig Instruments, Inc. U.S. Supreme Court
	There is ambiguous or otherwise insufficient antecedent basis for the following claim language: 
	Re claims 2 and 11: a wall.
	In particular, it is unclear if the claims 1 and 9 language “wall,” respectively, is antecedent basis for the claims 2 and 11 language.
	The scope of the following claim language is unclear: 
	Re claim 1: a first phosphor distributed in the first phosphor layer to emit light having a peak wavelength in a green wavelength band; a second phosphor to emit light having a peak wavelength in a red wavelength band. 
	Re claim 5: a reflective facet to reflect light emitted from the first and second light emitting diode chips. 
	Re claim 9: a lead portion formed in the housing to supply external electric power to the light emitting part; a first phosphor distributed in the first phosphor layer to emit light having a peak wavelength in a green wavelength band; a second phosphor to emit light having a peak wavelength in a red wavelength band. 
	Re claim 13: a reflective facet to reflect light emitted from the first and second light emitting diode chips. 
	In particular, it is unclear if the functional language “to. . . .” is merely intended use language such that the claimed structure, including the phosphors, facet, and portions, is capable of being used for the intended use, and if or how the language structurally limits the scope of the claims.
In common parlance, the phrase “adapted to” is frequently used to mean “made to,” “designed to,” or “configured to,” but it can also be used in a broader sense to mean Aspex Eyemanwear, Inc. v. Marchon Eyewear, Inc., 672 F.3d 1335, 101 U.S.P.Q.2d 2015 (Fed. Cir. 2012)
	Also, the grammatical relationship expressed by the function word “to” is unclear, including whether or not “to” is used to mean “made to,” “designed to,” or “configured to,” or if it is used in a broader sense to mean “capable of” or “suitable for.”
While we recognize that the doctrine of claim differentiation is not a hard and fast rule of construction, it does create a presumption that each claim in a patent has a different scope. "There is presumed to be a difference in meaning and scope when different words or phrases are used in separate claims. To the extent that the absence of such difference in meaning and scope would make a claim superfluous, the doctrine of claim differentiation states the presumption that the difference between claims is significant." Tandon Corp. v. United States Int'l Trade Comm'n, 831 F.2d 1017, 1023, 4 USPQ2d 1283, 1288 (Fed.Cir.1987) Comark Commc'ns, Inc. v. Harris Corp., 156 F.3d 1182, 48 U.S.P.Q.2d 1001 (Fed. Cir.1998)
It is improper for courts to read into an independent claim a limitation explicitly set forth in another claim. [Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 699 (Fed. Cir. 1983)] 	
	This claim analysis is consistent with the doctrine of claim differentiation including because the different but related claim language “configured to” and “to,” e.g., in claim 1, creates a presumption that there is a significant difference in the scope of the claim language.
The scope of the following claim language is unclear: 
Re claims 1 and 9: nitride-based; fluoride-based.
Re claim 10: fluoride-based.
In particular, the claim language “based” is a relative term which renders the claim(s) indefinite because the relative term is not explicitly defined in the specification, nor does the specification otherwise provide the needed guidance on the meaning of the language so that the meaning of the language in the context of the claims is readily discernable to a person of ordinary skill in the art. See “based,” Merriam-Webster.com Dictionary, https://www.merriam-webster.com/dictionary/based. Accessed 7/31/2021. Also, see MPEP §§ 608.01(o), 2163.03, 2173.03, 2173.05(b), and 2181.
Also, the scope of the claim language “based” encompasses a process wherein the claimed “phosphor” is/are made or formed from a starting point. See “base,” Merriam-Webster.com Dictionary, https://www.merriam-webster.com/dictionary/base. Accessed 7/31/2021. However, how the phosphor is/are made or formed from the starting points “nitride” or “fluoride” is unclear. Also, it is unclear if or how the claimed process structurally limits the scope of the claimed product/apparatus because it is unclear if any structure is implied by the claimed process. See MPEP § 2113.
The scope of the following claim language is unclear: 
	Re claim 1: a fluoride-based red phosphor is represented by A2MF6:Mn4+, wherein A is one of Li, Na, K, Ba, Rb, Cs, Mg, Ca, Se, and Zn, and M is one of Ti, Si, Zr, Sn, and Ge. 
	Re claim 10: the fluoride-based red phosphor is represented by A2MF6:Mn4+, wherein A is one of Li, Na, K, Ba, Rb, Cs, Mg, Ca, Se, and Zn, and M is one of Ti, Si, Zr, Sn, and Ge. 
In particular, the metes and bounds of the exemplary language “represented by” are not defined and are otherwise indeterminable, therefore, the claim(s) fail(s) to inform, with reasonable certainty, those skilled in the art about the scope of the invention. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

The following citations are relevant:
According to the Federal Circuit, a patent claim passes the §112, ¶2 threshold so long as the claim is “amenable to construction,” and the claim, as construed, is not “insolubly ambiguous.” 715 F. 3d 891, 898–899 (2013). We conclude that the Federal Circuit’s formulation, which tolerates some ambiguous claims but not others, does not satisfy the statute’s definiteness requirement. In place of the “insolubly ambiguous” standard, we hold that a patent is invalid for indefiniteness if its claims, read in light of the specification delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention. 110 USPQ2d 1688 Nautilus, Inc. v. Biosig Instruments, Inc. U.S. Supreme Court
[A] single claim which purports to be both a product or machine and a process is ambiguous and is properly rejected under 35 USC 112, second paragraph, for failing to particularly point out and distinctly claim the invention. (Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990)
[It] is unclear whether infringement of claim 25 occurs when one creates a system that allows the user to change the predicted transaction information or accept the displayed transaction, or whether infringement occurs when the user actually uses the input means to change transaction information or uses the input means to accept a displayed transaction. Because claim 25 recites both a system and the method for using that system, it does not apprise a person of ordinary skill in the art of its scope, and it is invalid under section 112, paragraph 2; and MPEP § 2173.05(p)II. (IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005))
[I]t is clear that appellant's independent claim 2 is intended to embrace or overlap two different statutory classes of invention set forth in 35 USC 101. In our view, a claim of this type is precluded by the express language of 35 USC 101. (Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990))
Claim(s)1-16 is/are rejected under 35 U.S.C. 112, second paragraph, because it/they are directed to both product/apparatus and process of using the product/apparatus. As a result, the scope of the claim(s) cannot be determined.
Claim(s) 1-16 is/are rejected under 35 U.S.C. 101 as being non-statutory because it/they improperly embrace(s) or overlap(s) two different statutory classes of invention, namely, product/apparatus and process of using the product/apparatus, which statutory classes are set forth only in the alternative in 35 U.S.C. 101. See MPEP § 2173.05(p)II.

	Re claim 1: to emit light having a peak wavelength in a green wavelength band; to emit light having a peak wavelength in a red wavelength band. 
	Re claim 4: light emitted from the light emitting element is a combination of light emitted from the first and second light emitting diode chips; light emitted from the first phosphor, and light emitted from the second phosphor. 
	Re claim 5: to reflect light emitted from the first and second light emitting diode chips. 
	Re claim 9: to supply external electric power to the light emitting part; to emit light having a peak wavelength in a green wavelength band; to emit light having a peak wavelength in a red wavelength band. 
	Re claim 12: light emitted from the light emitting element is a combination of light emitted from the first and second light emitting diode chips; light emitted from the first phosphor, and light emitted from the second phosphor. 
	Re claim 13: to reflect light emitted from the first and second light emitting diode chips. 
	Re claim 15: the second phosphor is separated from the first phosphor. 
	Re claim 16: light emitted from the light emitting elements has a color gamut of an NTSC value of 90% or more. 

	Conclusion
There is no provision for the examiner to be contacted for routine status inquiries. See MPEP §§ 102, 203.08, and 1730. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any other inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E GRAYBILL whose telephone number is (571)272-1930. The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah, can be reached at telephone number 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.			

						
/David E Graybill/
Primary Examiner, Art Unit 2894
October 7, 2020